Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 01/15/2021 have been entered and considered, Claims 1, 9, 17-18 are amended. Claims 8, 16 are cancelled. Claims 19-22 are new.

Response to Arguments
Applicant’s arguments filed on 01/15/2021 have been fully considered but are moot, because they don’t apply to the reference(s)/combination(s) in current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 9-10, 13-15, 17, 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Geiger et al (US20030152897) in view of Graham et al (US2070052724) further in view of Kiraly et al (US20050107695).

Regarding Claim 1, Geiger teaches a method for rendering an image (Geiger, abstract, [0010], the invention describes a method for navigating a viewpoint of a virtual endoscope in a lumen of a structure and render a 3D image of the structure. 
[0009], the method includes the steps of (a) determining an initial viewpoint of the virtual endoscope, the initial viewpoint having a first center point and first direction; (b) determining a longest ray from the initial viewpoint to the lumen, the longest ray having a first longest ray direction; (c) determining a second direction between the first direction of the initial viewpoint and the first longest ray direction; (d) turning the viewpoint to the second direction and moving the initial viewpoint a first predetermined distance in a first direction of the initial viewpoint; (e) calculating a second center point of the viewpoint; and (f) moving the viewpoint to the second center point. The method further includes the step of repeating steps (b) through (f) until the viewpoint reaches an intended target.), comprising:
(a) receiving three-dimensional (3D) image data with respect to a 3D region in a living body, the 3D region comprising a first body cavity having an opening to a second body cavity (Geiger, [0027], FIGS. 2 and 3 describe a method for automatic navigation of a viewpoint in a virtual endoscope. FIG. 2 is a flowchart illustrating the method and FIG. 3 shows several views of a virtual endoscope navigating an organ, e.g., a colon.
[0029], before the navigation method is performed, the person to be tested is subject to a scanning procedure via scanning device 116, such as a helical computed tomography (C1) scanner or magnetic resonance imaging (MRI) scanner. After various a 3D image of the organ to be viewed is rendered on the display device 112.);
(b) receiving coordinates of a seed location within the first body cavity in proximity to the opening to the second body cavity (Geiger, [0030] FIG. 3(a) shows a virtual endoscope 302 at an initial position entering a virtual lumen 304 of a rendered
image, looking in direction of viewpoint V. Longest ray direction R is obtained after rendering the image (step 204).

    PNG
    media_image1.png
    292
    725
    media_image1.png
    Greyscale

It is common to a person with ordinary skill in the art to use XY coordination to location a point on an image.);
(c) processing the 3D image data so as to identify, for each ray among a plurality of rays emanating from the seed location at different, respective angles, a respective distance from the seed location to a respective intersection point at which the ray intersects surface tissue in the second body cavity;
(d) selecting the ray, among the plurality of rays, for which the distance from the seed location to the respective intersection point is greatest; 
(e) positioning a virtual static camera on a location of the selected ray; (Geiger, [0030] FIG. 3(a) shows a virtual endoscope 302 at an initial position entering a virtual lumen 304 of a rendered image, looking in direction of viewpoint V. Longest ray direction R is obtained after rendering the image (step 204). The longest ray could be 
[0031], referring to FIG. 3(b), a new orientation viewpoint V' is to be calculated as a weighted sum of the initial direction V and the longest ray direction R (steps 208 and 210)
The virtual endoscope is equivalent to the virtual static camera at the time the endoscope 302 casting rays at the ray direction R, as shown in Fig 3. Therefore, a plurality of rays are cast from the seed location and the longest ray in the lumen is determined. Since all rays come from one location and they are different rays, the rays have different angles. The length of the ray is from the initial location to the intersection point of the ray on the wall of cavity.);

Geiger fails to explicitly teach, however, Graham teaches (f) rendering, on a display screen, an image that includes, based on the 3D image data, the opening as seen by the virtual camera from the location on the selected ray (Graham, abstract, the invention describes a method of navigating along a biological object with a lumen represented by a three-dimensional volume data set comprises generating a plurality of navigation segments connectable in a sequence, each segment having a start point within the lumen, a direction and a length. The direction of each segment is determined by casting groups of rays outwards from the start point of the segment to the object wall, and calculating an average ray length for each group. The group having the largest average ray length is selected, and the axial direction of this group is used as the direction for the segment.
shows the image of the lumen from the virtual camera, a secondary window 64 which shows a reference image or view 69 comprising an image of the object with the camera route superimposed, and a control panel 66 to relay other information to the user and also including various controls 68 allowing the user to operate the virtual endoscope via computer point-and-click interactivity. The camera image in the primary window has superimposed upon it an arrow 63 that indicates the direction of camera motion (as opposed to the camera view direction).).
Geiger and Graham are analogous art, because they both teach method of navigating endoscope image of human body cavity such as blood vessel, colon or bronchial tree. Graham further teaches rendering an image of the opening of the cavity when the navigation changes direction. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the endoscope navigation method (taught by Geiger), to further render an image of the cavity opening for the user (taught by Graham), so as to present a realistic view of the body cavity, which helps in diagnostics.

The combination of Geiger and Graham fails to explicitly teach, however, Kiraly teaches wherein the location on the selected ray at which the virtual static camera is positioned comprises the intersection point of the selected ray at which the selected ray intersects the surface tissue in the second body cavity (Kiraly, abstract, the invention describes a system and method for determining a location and a
direction for viewing a protrusion, comprising: casting a plurality of rays in an outward direction from a point, wherein the point is inside a protrusion; selecting at least one of the plurality of rays for determining a location and a direction for viewing the protrusion; and determining the location and the direction for viewing the protrusion using the selected at least one of the plurality of rays.
[0018] When a surface point on the protrusion is determined by one of the selected rays and a group of rays, a second plurality of rays is cast from the surface point into an air region of a lumen. The second plurality of rays is cast in one of a spherical and an ellipsoidal formation. A longest ray of the second plurality of rays is selected for determining the location and the direction for viewing the protrusion, wherein the direction for viewing the protrusion is opposite the direction of the selected longest ray. The location is determined using one of a point along the selected ray and an estimated size of the protrusion.
[0054] FIG. 4B illustrates yet another method for determining the location and direction for viewing the detected polyps. As shown in FIG. 4B, a spherical set of rays are cast from a surface point of intersection (at the polyp's surface) of a shortest ray. The rays travel through the air until they hit a solid surface. The longest ray of a group of rays is then used to determine the virtual camera's location and direction for viewing. The location is selected as a point along the ray, which can be a fixed distance within the air region, or it can be variable based on an estimated polyp size.

Geiger, [0030] FIG. 3(a) shows a virtual endoscope 302 at an initial position entering a virtual lumen 304 of a rendered image, looking in direction of viewpoint V. Longest ray direction R is obtained after rendering the image (step 204). The longest ray could be calculated by casting rays after the image has been rendered by any known image rendering technique.
[0031], referring to FIG. 3(b), a new orientation viewpoint V' is to be calculated as a weighted sum of the initial direction V and the longest ray direction R (steps 208 and 210).
Further see Fig 3(a), the ray intersects the wall of the cavity. The intersection point is at the opening of the right cavity.).
Geiger, Graham and Kiraly are analogous art, because they all teach method of distance measuring on endoscopic images. The combination of Geiger and Graham further teaches method of navigating endoscope image of human body cavity by measuring the longest ray intersects the wall of tissue cavity. Kiraly further teaches method of estimating position of the virtual camera along the longest intersected ray. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the endoscope navigation method (taught by Geiger and Graham), to further position the virtual camera on the 

Regarding Claim 2, the combination of Geiger, Graham and Kiraly further teaches the method according to claim 1, wherein receiving the 3D image data comprises receiving a computed tomography scan (Geiger, [0029], before the navigation method is performed, the person to be tested is subject to a scanning procedure via scanning device 116, such as a helical computed tomography (C1) scanner or magnetic resonance imaging (MRI) scanner. After various scans are completed and a series of two-dimensional (2D) images are acquired, a 3D image of the organ to be viewed is rendered on the display device 112.).

Regarding Claim 5, the combination of Geiger, Graham and Kiraly further teaches the method according to claim 1, wherein processing the 3D image data comprises generating the rays toward the second body cavity (Geiger, [0030] FIG. 3(a) shows a virtual endoscope 302 at an initial position entering a virtual lumen 304 of a rendered image, looking in direction of viewpoint V. Longest ray direction R is obtained after rendering the image (step 204). The longest ray could be calculated by casting rays after the image has been rendered by any known image rendering technique.
As shown in Fig 3(a), the ray is casted from left body cavity towards right body cavity.).

Regarding Claim 6, the combination of Geiger, Graham and Kiraly further teaches the method according to claim 1, wherein rendering an image comprises presenting a two-dimensional slice of the 3D image data (Geiger, [0025, 0029], before the navigation method is performed, the person to be tested is subject to a scanning procedure via scanning device 116, such as a helical computed tomography (C1) scanner or magnetic resonance imaging (MRI) scanner. After various scans are completed and a series of two-dimensional (2D) images are acquired, a 3D image of the organ to be viewed is rendered on the display device 112.).

Regarding Claim 7, the combination of Geiger, Graham and Kiraly further teaches the method according to claim 1, wherein the first body cavity comprises a sinus passageway, wherein the second body cavity comprises a sinus cavity, and wherein the opening comprises a sinus opening between the sinus passageway and the sinus opening (Geiger, [0005], virtual endoscopy (VE) refers to a method of diagnosis based on computer simulation of standard, minimally invasive endoscopic procedures using patient specific three-dimensional (3D) anatomic data sets. Examples of current endoscopic procedures include bronchoscopy, sinusoscopy, and etc.
Graham, [0077] FIG. 8 shows a simplified schematic representation of an example display including these features. The display will typically be shown to a user on a monitor such as a computer monitor. In this example, the display 60 comprises a primary window 62 which shows the image of the lumen from the virtual camera, a secondary window 64 which shows a reference image or view 69 comprising an image 
Therefore, in the situation that nose is the endoscope target, the image shows the nasal opening and passage.).

	Claim 9 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 9 further requires:
An apparatus for rendering an image, comprising: a display screen; and a processor (Geiger, [0025], the application program may be uploaded to, and executed by, a machine comprising any suitable architecture such as that shown in FIG 1. Preferably, the machine 100 is implemented on a computer platform having hardware such as one or more central processing units (CPU) 102, a random access memory (RAM) 104, a read only memory (ROM) 106 and input/output (1/0) interface(s) such as keyboard 108, cursor control device ( e.g., a mouse or joystick) 110 and display device 112.).

Claim 10 is similar in scope as Claim 2, and thus is rejected under same rationale. 
Claim 13 is similar in scope as Claim 5, and thus is rejected under same rationale.

Claim 15 is similar in scope as Claim 7, and thus is rejected under same rationale.
Claim 17 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 17 further requires:
a nontransitory computer-readable medium (Geiger, [0025], the application program may be uploaded to, and executed by, a machine comprising any suitable architecture such as that shown in FIG 1. Preferably, the machine 100 is implemented on a computer platform having hardware such as one or more central processing units (CPU) 102, a random access memory (RAM) 104, a read only memory (ROM) 106 and input/output (1/0) interface(s) such as keyboard 108, cursor control device ( e.g., a mouse or joystick) 110 and display device 112.).

Regarding Claim 19. The combination of Geiger, Graham and Kiraly further teaches The method according to claim 1, wherein the location on the selected ray at which the virtual static camera is positioned is spaced apart from the seed location (Kiraly, [0054] FIG. 4B illustrates yet another method for determining the location and direction for viewing the detected polyps. As shown in FIG. 4B, a spherical set of rays are cast from a surface point of intersection (at the polyp's surface) of a shortest ray. The rays travel through the air until they hit a solid surface. The longest ray of a group of rays is then used to determine the virtual camera's location and direction

Therefore, the position of the virtual camera is apart from the first surface point of intersection which is equivalent to seed location.).

Regarding Claim 20. The combination of Geiger, Graham and Kiraly further teaches The method according to claim 1, wherein positioning the virtual static camera includes orienting the virtual static camera to face the seed location  (Kiraly, [0018] When a surface point on the protrusion is determined by one of the selected rays and a group of rays, a second plurality of rays is cast from the surface point into an air region of a lumen. The second plurality of rays is cast in one of a spherical and an ellipsoidal formation. A longest ray of the second plurality of rays is selected for determining the location and the direction for viewing the protrusion, wherein the direction for viewing the protrusion is opposite the direction of the selected longest ray. The location is determined using one of a point along the selected ray and an estimated size of the protrusion.
 [0054] FIG. 4B illustrates yet another method for determining the location and direction for viewing the detected polyps. As shown in FIG. 4B, a spherical set of rays are cast from a surface point of intersection (at the polyp's surface) of a shortest ray. The rays travel through the air until they hit a solid surface. The longest ray of a group of rays is then used to determine the virtual camera's location and direction
for viewing. The location is selected as a point along the ray, which can be a fixed distance within the air region, or it can be variable based on an estimated polyp size.
.

Regarding Claim 21. The combination of Geiger, Graham and Kiraly further teaches The method according to claim 1, wherein the selected ray emanates from the seed location toward the surface tissue in a first direction, wherein positioning the virtual static camera includes orienting the virtual static camera to face a second direction opposite the first direction (Kiraly, [0018] When a surface point on the protrusion is determined by one of the selected rays and a group of rays, a second plurality of rays is cast from the surface point into an air region of a lumen. The second plurality of rays is cast in one of a spherical and an ellipsoidal formation. A longest ray of the second plurality of rays is selected for determining the location and the direction for viewing the protrusion, wherein the direction for viewing the protrusion is opposite the direction of the selected longest ray. The location is determined using one of a point along the selected ray and an estimated size of the protrusion.).

Regarding Claim 22. The combination of Geiger, Graham and Kiraly further teaches The method according to claim 1, wherein positioning the virtual static camera includes fixing the virtual static camera against movement relative to the second body cavity ([0054] FIG. 4B illustrates yet another method for determining the location and direction for viewing the detected polyps. As shown in FIG. 4B, a spherical set of rays are cast from a surface point of intersection (at the polyp's surface) of a 
for viewing. The location is selected as a point along the ray, which can be a fixed distance within the air region, or it can be variable based on an estimated polyp size.
Therefore, a fixed distance along the longest ray is a static position.).

Claims 3-4, 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Geiger et al (US20030152897) in view of Graham et al (US2070052724), Kiraly et al further in view of Yoshino (US20120033105).

Regarding Claim 3, the combination of Geiger, Graham and Kiraly fails to explicitly teach, however, Yoshino teaches the method according to claim 1, wherein receiving the coordinates of the seed location comprises receiving one or more signals from an input device (Yoshino, abstract, the invention describes image processing apparatus that acquires a plurality of endoscopic images (for an area such as a lesion) differing in in-focus state a reference point for each of the plurality of images, and measures a distance to a corresponding point from the reference point.
[0113], when a lesion area has been found in the second lesion area measurement mode, the doctor designates a representative position of the lesion area on the image. The following description is given on the assumption that the doctor has designated a point R' shown in FIG. 8D as the representative position of the lesion area. The representative position of the lesion area may be designated by moving a pointer on the image using a keyboard, a mouse, or the like attached to the endoscope system, and pressing an OK button.
[0114] In the second lesion area measurement mode the reference point setting section 351 acquires the coordinates (Xr', Yr') of the designated point R' on the image according to the mode information from the control section 360 and outputs the coordinates (Xr', Yr') to the distance estimation section 352 as the coordinate information about the reference point. The distance estimation section 352 calculates distance information Zr about the distance.).
Geiger, Graham, Kiraly and Yoshino are analogous art, because they all teach method of distance measuring on endoscopic images. The combination of Geiger, Graham and Kiraly further teaches method of navigating endoscope image of human body cavity by measuring the longest ray intersects the wall of tissue cavity. Yoshino further teaches method of estimating distance between designated points on images points by using coordination. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the endoscope navigation method (taught by Geiger, Graham and Kiraly), to further allow user (e.gl., doctor) to designate starting point using a mouse and measure the distance by using coordinates (taught by Yoshino), so as to provide a more intuitive and user-friendly interface for user to designate a starting point for endoscopic navigation.

Regarding Claim 4, the combination of Geiger, Graham, Kiraly and Yoshino further teaches the method according to claim 1, wherein receiving the coordinates of the seed location comprises analyzing the 3D image data to determine the coordinates for the seed location (Yoshino, [0084] The depth of field of an image acquired (captured) by each imaging element is described below with reference to FI GS. 3A and 38. Zn' shown in FIG. 3A indicates the distance between the back focal distance of the objective lens and the first imaging element.
Therefore, depth is the Z coordinate value for a corresponding point.).

Claim 11 is similar in scope as Claim 3, and thus is rejected under same rationale.
Claim 12 is similar in scope as Claim 4, and thus is rejected under same rationale.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Geiger et al (US20030152897) in view of Graham et al (US2070052724) , Kiraly et al further in view of Jenkins et al (US20160015944).

Claim 18 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 18 further requires:
The combination of Geiger, Graham and Kiraly fails to explicitly teach, however, Jenkins teaches inserting a distal end of a guidewire in the sinus passageway near the sinus opening;
viewing the sinus opening with the image on the display screen; and
threading the distal end of the guidewire through the sinus opening into the sinus cavity (Jenkins, abstract, the invention describes a guide catheter system for use in treating the sinus cavity or Eustachian tube is described. The system includes a guide
catheter that has a proximal end and a distal end and an elongate shaft between the proximal end and the distal end and a guidewire. The guide catheter includes a deflection feature on a distal tip of the distal end for deflecting the guidewire at a predetermined angle.
[0056] In an exemplary dilation procedure, guide catheter (30) may first be positioned near the targeted anatomical passageway, such as a sinus ostium. Guide catheter (30) is initially inserted into the nose of the patient and is advanced to a position that is within or near the ostium (0) to be dilated. This positioning of guide catheter (30) may be performed under visualization provided by an endoscope such as endoscope (60) described below. After guide catheter (30) has been positioned, the operator may advance guidewire (50) distally through guide catheter (30) such that a distal portion of the guidewire (50) passes through the sinus ostium (0) and into the sinus cavity. The operator may illuminate illumination wire (56) and lens (58), which
may provide transcutaneous illumination through the patient's face to enable the operator to visually confirm positioning of the distal end of guidewire (50) with relative ease.
[0057] With guide catheter (30) and guidewire (50) suitably positioned, dilation catheter (20) is advanced along guidewire (50) and through bent distal end (32) of guide catheter (30), with dilator (22) in a non-dilated state until dilator (22) is positioned within the sinus ostium (0) (or some other targeted anatomical passageway)).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/           Primary Examiner, Art Unit 2611